 

MEMBERSHIP INTEREST AGREEMENT

 

ROTVIG LABS, LLC

 

a Delaware limited liability company

 

This Membership Interest Agreement (the “Agreement”) is made as of May 7, 2011,
by and between all the Members of Rotvig Labs, LLC, a Delaware limited liability
company, as listed on Exhibit A (the “Members”) and Concept Art House, Inc., a
Delaware corporation ("CAH”).

 

AGREEMENT

 

WHEREAS, the Members are the owners and holders of all of the outstanding
Membership Interest of Rotvig Labs, LLC (the “Company”); and

 

WHEREAS, as set forth in that certain Rotvig Labs, LLC Service and Profit
Sharing Agreement, dated as of May, 4th 2011 by and between the Members and the
CAH, (the “Service and Profit Sharing Agreement”), the Members desire to grant
to CAH, and CAH desires to receive from the Members, the membership interest of
the Company upon the terms and conditions and for the consideration set forth
below;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the undersigned agree as follows:

 

1.          Grant of Membership Interest. Subject to the terms and conditions of
this Agreement, on the Grant Date (as defined below) the Members will issue to
CAH, and CAH agrees to receive from the Members, a eight percent (8%) Membership
Interest in the Company as per the terms and conditions set forth in the Service
and Profit Sharing Agreement. The term “Membership Interest” refers to the
granted Membership Interest and all securities received in replacement of or in
connection with the Membership Interest pursuant to dividends or splits, all
securities received in replacement of the Membership Interest in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which CAH is
entitled by reason of CAH’s ownership of the Membership Interest.

 

2.          Grant. The grant of the Membership Interest under this Agreement
shall occur at the principal office of the Company simultaneously with the
execution of this Agreement by the parties to this Agreement or on such other
date as the Company and CAH shall agree (the “Grant Date”).

 

3.          Limitations on Transfer. CAH shall not assign, encumber or dispose
of any interest in the Membership Interest except in compliance with the
provisions set forth below and in Rotvig Labs’ Operating Agreement for
Manager-Managed, dated as of January 28, 2011 (the “Operating Agreement”),
attached hereto as Exhibit B.

 

 

 

 

(a)          Option

 

(i)          In the event of the termination of CAH’s services under the Service
and Profit Sharing Agreement, the Members shall, upon the date of such
termination (the “Termination Date”), have an irrevocable, exclusive option (the
“Option”) for a period of one hundred eighty (180) days from such date to
rescind any portion of the Membership Interest held by CAH as of the Termination
Date which have not yet been released from the Option.

 

(ii)          The Option shall be exercised by the Members by written notice at
any time within one hundred eighty (180) days following the Termination Date to
CAH or CAH’s. Upon delivery of such notice, the Members shall become the legal
and beneficial owner of the Membership Interest being rescinded and all rights
and interest therein or related thereto, and the Members shall have the right to
transfer to their own names the number of Membership Interest being rescinded by
the Members, without further action by CAH.

 

(iii)          One hundred percent (100%) of the Membership Interest shall be
subject to the Option. Vesting of the Membership Interest granted under this
Agreement shall be as follows: twenty five percent (25%) of the Membership
Interest shall be released from the Option for every $10,000 in Committed Art
Services provided by CAH to the Company (as defined in Section 1.1 of the
Service and Profit Share Agreement) until all of the CAH’s Membership Interest
is released from the Company’s Option.

 

(b)          Right of First Refusal. Before any Membership Interest held by CAH
or any transferee of CAH (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Membership Interest (the “Right of First Refusal”).

 

(i)          Notice of Proposed Transfer. The Holder of the Membership Interest
shall deliver to the Company a written notice (the “Notice”) stating: (A) the
Holder’s bona fide intention to sell or otherwise transfer such Membership
Interest; (B) the name of each proposed CAH or other transferee (“Proposed
Transferee”); (C) the amount of Membership Interest to be transferred to each
Proposed Transferee; and (D) the terms and conditions of each proposed sale or
transfer. The Holder shall offer the Membership Interest at the same price (the
“Offered Price”) and upon the same terms (or terms as similar as reasonably
possible) to the Company or its assignee(s).

 

(ii)          Exercise of Right of First Refusal. At any time within thirty (30)
days after receipt of the Notice, the Company and/or its assignee(s) may, by
giving written notice to the Holder, elect to purchase all, but not less than
all, of the Membership Interest proposed to be transferred to any one or more of
the Proposed Transferees, at the Offered Price.

 

(iii)          Payment. Payment shall be made, at the option of the Company or
its assignee(s), in cash (by check), by cancellation of all or a portion of any
outstanding indebtedness, or by any combination thereof within thirty (30) days
after receipt of the Notice or in the manner and at the times set forth in the
Notice.

 

2

 

 

(iv)        Holder’s Right to Transfer. If the entire amount of the Membership
Interest proposed in the Notice to be transferred to a given Proposed Transferee
is not purchased by the Company and/or its assignee(s) as provided in this
Section 3(b), then the Holder may sell or otherwise transfer such Membership
Interest to that Proposed Transferee at the Offered Price or at a higher price,
provided that such sale or other transfer is consummated within sixty (60) days
after the date of the Notice and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Membership
Interest in the hands of such Proposed Transferee. If the Membership Interest
described in the Notice is not transferred to the Proposed Transferee within
such period, or if the Holder proposes to change the price or other terms to
make them more favorable to the Proposed Transferee, a new Notice shall be given
to the Company, and the Company and/or its assignees shall again be offered the
Right of First Refusal before any Membership Interest held by the Holder may be
sold or otherwise transferred.

 

4.          Miscellaneous.

 

(a)          Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(b)          Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(c)          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then: (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(d)          Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(e)          Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

 

3

 

 

Notice to the Company and Members:

 

Rotvig Labs, LLC

427 N Tatnall St, #61508

Wilmington, Delaware 19801-2230

 

With a copy to:

 

Vasquez Benisek & Lindgren LLP

Attn: Eric. W. Benisek, Esq.

3685 Mt. Diablo Blvd., Ste. 300

Lafayette, CA 94549

 

Notice to CAH:

 

James Zhang

Concept Art House

785 Market St. Suite 1100

San Francisco, CA 94103

 

(f)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(g)          Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the successors and assigns
of the parties to this Agreement. The rights and obligations of CAH under this
Agreement may only be assigned with the prior written consent of the Company and
its Managers.

 

[Signature Page Follows]

 

4

 

 

This Agreement has been executed as of the date first written above and may be
executed in one or more counterparts, each, when taken together, shall
constitute one and the same instrument.



 

  CONCEPT ART HOUSE, INC.       /s/ James Zhang   Signature       James Zhang  
Name       CEO   Title       ROTVIG LABS, LLC   a Delaware limited liability
Company       /s/ Benjamin Lewis   Manager Signature       Benjamin Lewis  
Manager Name





 

5

 

 

EXHIBIT A

 

MEMBERS OF ROTVIG LABS, LLC

 

a Delaware Limited Liability Company

 

Member Name   Ownership Percentage       Zachary Kuznia   50%       Andover
Fund, LLC   50%

 

 

 



